PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/621,586
Filing Date: 11 Dec 2019
Appellant(s): RACAPE et al.



__________________
Xiaoan Lu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 22, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 2, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 14-15, 17-25, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0086323 (“Chuang”) in view of U.S. Patent Publication No. 2012/0307894 (“Chien”).
With respect to claim 20, Chuang discloses the invention substantially as claimed, including 
An apparatus for video decoding, comprising at least a memory and one or more processors (see ¶¶26, 36, 47, describing a decoder, i.e., apparatus for video decoding, that may be implemented as a processor executing software – Examiner takes Official Notice that one of ordinary skill in the art at the time of filing would have understood that in order for a processor to execute software, such software must be stored either temporarily or permanently in some form of memory), said one or more processors configured to:
obtain a list of intra mode candidates for a current block of a picture, wherein each mode in said list of intra mode candidates is based on an intra prediction mode of a spatial neighbor block of said current block or is a pre-defined intra prediction mode (see Fig. 2, modeA and modeL, ¶¶5, 26-27, describing an indexed MPM list/set, e.g., MPM0 and MPM1, of intra mode candidates based on an intra prediction mode of spatial (e.g., left and above) neighbor blocks of the current block; see also ¶37, describing that this set/’list is used by the decoder, i.e., it is necessarily obtained by the decoder);
decode a syntax flag that indicates whether an intra prediction mode, for said current block, corresponds to the first [level] in said list of intra mode candidates, said list exclusive of the first mode including a plurality of intra prediction modes (see Fig. 11, item 1110, ¶¶5, 11, 37, describing that a MPM flag, i.e., syntax flag, may be decoded to indicate if the intra prediction mode for the current block is equal to a mode in a first level MPM set in the list of intra mode candidates, i.e., corresponds to the first level in said list of intra mode candidates, and steps 1120-1160, showing and describing that such a list includes multiple intra prediction modes beyond the first level, i.e., said list exclusive of the first mode including a plurality of intra prediction modes);
in the case said syntax flag indicates that said intra prediction mode for said current block is the first [level] in said list of intra mode candidates, determining the first mode in said list of intra mode candidates as said intra prediction mode (see Fig. 11, item 1112, ¶37, describing that where the syntax flag indicates that the current block’s intra prediction mode is in the first level MPM set, then the decoding unit decodes the video data for the block based on that mode, i.e., determining the first mode in said list of intra mode candidates as said intra prediction mode);
otherwise, in the case said syntax flag indicates that said intra prediction mode for said current block is not the first [level] in said list of intra mode candidates:
in the case said intra prediction mode belongs to said list exclusive of the first [level], decode a syntax element that indicates an index into said list exclusive of the first [level], and determine said intra prediction mode based on said index (see citations and arguments with respect to element above and Fig. 11, items 1122, 1132, 1152, 1162, ¶37, describing that where such a flag does not indicate that the prediction mode for the current block is in the first level MPM set, then additional syntax, e.g., an index, may be used to indicate the appropriate mode from the next levels of the list, i.e., otherwise in the case said syntax flag indicates that said intra prediction mode for said current block is not in said list of intra mode candidates and belongs to said list exclusive of the first level, decode a syntax that indicates an index to said list exclusive of the first level and determine said intra prediction mode based on said index); and
otherwise, in the case said intra prediction mode does not belong to said list exclusive of the first [level], decoding another index into a set of remaining intra modes, said set of remaining intra modes excluding said list of intra modes, and determining said intra prediction mode based on said another index (see Fig. 11, item 1164, ¶37, describing that where the prediction mode does not belong to the first level or to any of the next levels of the list, i.e., the list exclusive of the first level, then the system decodes an index indicating which one of the remaining intra mode candidates is equal to the mode of the current block, i.e., i.e., otherwise in the case said syntax flag indicates that said intra prediction mode for said current block is not in said list of intra mode candidates and does not belong to said list exclusive of the first level, decoding another index into a set of remaining intra modes, said set of remaining intra modes excluding said list of intra modes, and determining said intra prediction mode based on said another index); and 
decode said current block responsive to said determined intra prediction mode (see Fig. ¶¶10-12, 37, describing that the decoder decodes the current block based on the index to the selected candidate mode).
Chuang does not explicitly disclose the number of modes that may be in the first level, i.e., that its first level may be a single first mode.
However, in the same field of endeavor, Chien discloses that it was known to segment a mode list such that whether an intra prediction mode is a particular mode in the list is done in levels, including as a first check for the list, checking to see whether the current block intra prediction mode is equal to a single first mode, i.e., it first checks index 0 – the first mode (see ¶¶33, 74; see also ¶76, clarifying that this first mode is index 0). 
Chuang makes clear that the number of MPMs in a set is not critical (see Chuang ¶30). At the time of filing, one of ordinary skill in the art would have understood the numbers of MPMs that may be included in a first level MPM set of an MPM list, including, as evidenced by Chien, a single mode. Accordingly, to one of ordinary skill in the art at the time of filing, using only a single first mode for the first MPM level of Chuang, as taught by Chien, would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have included using only a single first mode for the first MPM level of Chuang as taught by Chien.
With respect to claim 21, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 20. Chuang/Chien additionally discloses: 
wherein said list is constructed after at least one of said syntax flag and said syntax element is decoded (see Chuang ¶¶11-12, describing that it was known that list construction is stopped when a flag indicates that the current block mode is in the first level MPM set and otherwise where such a flag indicates that the current block mode is not in the first level MPM set, decoding of the list continues – in other words, in the case where the flag indicates that the current block mode is not in the MPM set, the list construction continues/in not concluded until after receiving such an indicator, i.e., the list is constructed after at least one of the syntax flag and syntax element).
The reasons for combining the cited prior art with respect to claim 20 also apply to claim 21.
With respect to claim 22, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 20. Chuang/Chien additionally discloses: 
wherein the first mode corresponds to a planar intra prediction mode (see Chien ¶80, describing that along with the left and above neighbor, the MPM list may also include the DC and planar modes). 
At the time of filing, one of ordinary skill in the art would have understood the different most probable modes that may be used to code a current block in an MPM-based intra prediction system, including, as evidenced in Chien, using predetermined modes like planar and DC in addition to previously coded spatial neighbor modes. Such a person would have recognized that doing so may provide for situations where neighbors are unavailable, e.g., in the first block of the frame. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing, to include the planar and DC modes as potential MPM modes for the first level, e.g., the first mode, of the MPM list to achieve such a benefit. Moreover, to such a person, doing so would have represented nothing more 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the planar and DC modes as potential MPM modes for the first level, e.g., the first mode, of Chuang/Chien’s MPM list as taught by Chien.
With respect to claim 23, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 20. Chuang/Chien additionally discloses: 
wherein whether or not to decode said syntax flag is based on at least one of a shape and size of said current block (see Chien ¶82, describing that it was known to only use methods of most probable intra prediction modes and candidate lists for certain block/CU sizes, i.e., only decode MPM syntax flags based on shape/size of the current block). 
At the time of filing, one of ordinary skill in the art would have understood that certain prediction modes may work better for certain block sizes and, as evidenced by Chien, would have understood that some block/CU sizes may not be well-predicted using most probable intra prediction modes/candidate lists. Accordingly, to one of ordinary skill in the art at the time of filing, limiting the application of MPM/candidate list prediction methods (and thereby the decoding of its syntax flag indicating whether the current block mode is a first MPM in the list) in Chuang/Chien based on block size/shape would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have included a mechanism for limiting the application of MPM/candidate list prediction methods 
With respect to claim 24, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 20. Chuang/Chien additionally discloses:
wherein said one or more processors are further configured to decode another syntax flag that indicates whether said intra prediction mode of said current block belongs to said list exclusive of the first mode, only if said syntax flag indicates that said intra prediction mode for said current block is not the first mode in said list, wherein said index is decoded responsive to said another syntax flag indicating said intra prediction mode belongs to said list exclusive of the first mode (see citations and arguments with respect to claim 20 above, describing that the combined system includes a syntax flag indicating that the intra prediction mode for the current block is/is not the first mode in the list and Chuang Fig. 10 compared to Fig. 11, items 1010, 1020, 1110, and 1120, 1122, 1130, 1132, 1152, 1160, 1162 and ¶¶36-37, describing that the system may first check to see if the current block intra prediction mode is in a first level/mode of the MPM list (1110) (e.g., the first mode – see combined system with respect to claim 20 above) before decoding another syntax flag (e.g., 1120, 1130, 1160) to see if it is in the remainder of the MPM list, i.e., decode another syntax flag that indicates whether said intra prediction mode of said current block belongs to said list exclusive of the first mode, Fig. 11 also shows that this syntax (flag described at 1120) is decoded only if the syntax flag indicates that the current block intra prediction mode is not the first mode in said list (“No” result from 1110), and that after this another syntax flag (e.g., 1122, 1132, 1152, 1162) is decoded and indicates that the current block’s intra prediction mode belongs to the MPM list exclusive of the first level/mode
The reasons for combining the cited prior art with respect to claim 20 also apply to claim 24.
With respect to claim 25, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 20. Chuang/Chien additionally discloses:
An apparatus for video encoding, comprising at least a memory and one or more processors (see citations and arguments with respect to corresponding element of claim 20 above, describing an encoder, i.e., apparatus for video encoding, what may be implemented in a processor for executing software stored in memory), said one or more processors configured to:
obtain a list of intra mode candidates for a current block of a picture, wherein each mode in said list of intra mode candidates is based on an intra prediction mode of a spatial neighbor block of said current block or is a pre-defined intra prediction mode (see citations and arguments with respect to corresponding element of claim 20 above, describing an indexed MPM list/set of intra mode candidates based on an intra prediction mode of spatial (e.g., left and above) neighbor blocks of the current block; see also ¶33, describing that this set/list is used by the encoder, i.e., it is necessarily obtained by the encoder);
access an intra prediction mode and said list of intra mode candidates, for said current block (see citations and arguments with respect to element above and Chuang ¶¶32-33, 35, describing that the encoder accesses the MPM sets and the current intra prediction mode for evaluation, i.e., accesses an intra prediction mode and the intra mode candidate sets/list for said current block);
encode a syntax flag that indicates whether said intra prediction mode corresponds to the first mode in said list, said list exclusive of the first mode including a plurality of intra prediction modes (see citations and arguments with respect to corresponding element of claim 20 above and Figs. 6 and 9, items 610 and 910 and arrows pointing therefrom, ¶¶32-33, 35, describing that the encoder encodes an MPM flag that indicates whether the current block’s intra prediction mode corresponds to the first MPM set/first mode, i.e., a syntax flag that indicates whether said intra prediction mode corresponds to the first mode/level in said list, and that the list exclusive of the first mode/level includes a plurality of intra prediction modes (e.g., at least the 2nd MPM set, which may include multiple modes));
responsive to said syntax flag indicating that said intra prediction mode for said current block is not the first mode in said list of intra mode candidates 
in case said intra prediction mode belongs to said list exclusive of the first mode, encode a syntax element that indicates an index into said list exclusive of the first mode (see citations and arguments with respect to corresponding element of claim 20 above and Figs. 6 and 9, items 622, 922, 932, 952, and 962, ¶¶32-33, 35, describing that where the current block’s intra prediction mode is in the 2nd MPM set, i.e., in the list exclusive of the 1st MPM set/first mode, a syntax element, e.g., index, is sent indicating the MPM index of the MPM in the list that is equal to the current block’s mode), 
otherwise, in the case said intra prediction mode does not belong to said list exclusive of the first mode, encode another index into a set of remaining intra modes, said set of remaining intra modes excluding said list of intra modes (see citations and arguments with respect to corresponding element of claim 20 above and Figs. 6 and 9, items 630 and 964, ¶¶32-33, 35, describing that where the intra prediction mode of the current block does not belong to the first or second level MPM set or any further MPM sets, a remaining mode index of remaining modes (not MPMs) is encoded); and
encode prediction residuals of said current block responsive to said accessed intra prediction mode (see citations and arguments with respect to corresponding element of claim 20 above and Chien ¶¶25, 69, 83, describing that the prediction residuals of the current block when coded in the appropriate intra prediction mode are encoded).
As detailed above, Chuang describes an encoding method for encoding blocks based on intra prediction modes, but does not provide detail as to whether the encoding is of the full blocks or of the residual. At the time of filing, one of ordinary skill in the art would have understood, as evidenced in Chien, that it was known to code the residuals of the current block in the prediction system, e.g., in order to minimize the amount of data being sent and to use bandwidth efficiently. Accordingly, one of ordinary skill in the art at the time of filing, would have been motivated to encode the current block using intra prediction mode residuals to achieve such a benefit in the system of Chuang/Chien. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have included encoding blocks using intra prediction mode residuals in the encoder of Chuang/Chien as taught by Chien.
With respect to claim 27, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 25. Chuang/Chien additionally discloses:  
wherein the first mode corresponds to a planar intra prediction mode (see citations and arguments with respect to claims 20 and 22 above). 
The reasons for combining the cited prior art with respect to claim 20 also apply to claim 27.
With respect to claim 28, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 25. Chuang/Chien additionally discloses:  
wherein whether or not to encode said syntax flag is based on at least one of a shape and size of said current block (see citations and arguments with respect to claims 20 and 23 above). 
The reasons for combining the cited prior art with respect to claim 20 also apply to claim 28.
With respect to claim 29, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 25. Chuang/Chien additionally discloses:  
wherein said one or more processors are further configured to encode another syntax flag that indicates whether said intra prediction mode of said current block belongs to said list exclusive of the first mode, only if said syntax flag indicates that said intra prediction mode for said current block is not the first mode in said list, wherein said index is encoded responsive to said indicator indicating said intra prediction mode belongs to said list exclusive of the first mode (see citations and arguments with respect to claims 20 and 24 above). 
The reasons for combining the cited prior art with respect to claims 20 and 24 also apply to claim 29.
With respect to claim 30, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 20. Chuang/Chien additionally discloses: 
wherein a bin of a mode index in said list is decoded based on a context, said context depending only on said mode index itself (see ¶¶33, 71, describing that the candidates in the candidate mode list may be context coded such that the candidates that are most likely are mapped to shorter code words and those that are less likely are mapped to shorter code words, where the list is ordered/indexed in order from most probable to least probable – in other words, the context may depend on the order/index only, i.e., the context used to code the bin of a mode index depends only on the mode index itself). 
Chuang describes CABAC coding (see ¶6), but does not describe how the contexts are chosen for the CABAC coded data. At the time of filing, one of ordinary skill in the art would have been familiar with the known methods of choosing a context in CABAC coding for transmitting syntax, including, as evidenced in Chien, doing so based on the index itself. Accordingly, to one of ordinary skill in the art at the time of filing choosing a context for CABAC coding of list indices based on the mode list itself would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have chosen contexts in order to CABAC code indices in the mode index list of Chuang/Chien based only on the mode index itself as taught by Chien.
With respect to claim 31, Chuang discloses the invention substantially as claimed. As described above Chuang in view of Chien discloses all the elements of independent claim 20. Chuang/Chien additionally discloses: 
wherein a bin of a mode index in said list is decoded based on a context, said context depending on at least one of a shape and size of said current block (see Chien ¶124, describing that context coding may depend upon size/shape of the current block). 
Chuang describes CABAC coding (see ¶6), but does not describe how the contexts are chosen for the CABAC coded data. At the time of filing, one of ordinary skill in the art would have been familiar with the known methods of choosing a context in CABAC coding for transmitting syntax, including, as evidenced in Chien, doing so based on the size/shape of the current block. Accordingly, to one of ordinary skill in the art at the time of filing choosing a context for CABAC coding of list indices based on 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have chosen contexts in order to CABAC code indices in the mode index list of Chuang/Chien based only on the size/shape of the block as taught by Chien.
With respect to claim 1, claim 1 recites the elements of claim 20 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 1 also applies to claim 20.
With respect to claim 5, claim 5 recites the elements of claim 21 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 5 also applies to claim 21.
With respect to claim 6, claim 6 recites the elements of claim 22 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 6 also applies to claim 22.
With respect to claim 8, claim 8 recites the elements of claim 23 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 8 also applies to claim 23.
With respect to claim 14, claim 14 recites the elements of claim 24 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 14 also applies to claim 24.
With respect to claim 15, claim 15 recites the elements of claim 25 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 15 also applies to claim 25.
With respect to claim 17, claim 17 recites the elements of claim 27 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 17 also applies to claim 27.
With respect to claim 18, claim 18 recites the elements of claim 28 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 18 also applies to claim 28.
With respect to claim 19, claim 19 recites the elements of claim 29 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 19 also applies to claim 29.

(2) Response to Argument
B. Chuang and Chien Do Not Teach or Suggest Claims 1, 5, 6, 8, 14, 15, 17-25 and 27-31. 
Appellant Asserts “Chuang and Chien, singly and in combination, fail to teach or suggest each and every limitation of claim 20...” (see Appeal Brief p. 9). Specifically, Appellant argues that the prior art, as combined, does not teach “using a dedicated syntax flag to signal whether the first MPM in the MPM list is selected” (see Appeal Brief pp. 11 and 12). With respect to Chuang, Appellant argues “FIGs. 6-11 [of Chuang] implicitly describe that there are multiple MPMs in the first-level MPM set…, thus, Chuang does not each or suggest using a single MPM in the first-level MPM set” (see Appeal Brief p. 10). Appellant argues that secondary art Chien “also does not teach using a dedicated syntax flag to signal whether the first MPM in the MPM list is selected and  at most teaches that the most likely MPM should be placed at the first entry of the MPM list and may get the shortest codeword” (see Appeal Brief p. 11). Appellant reasons that “[s]ince Chuang clearly teaches using multiple MPMs when two-level MPM sets or multiple-level MPM sets are considered, Appellant submits that those skilled in the art would not combine using one MPM as described in the cited portion of Chien with the two-level or multiple-level MPM sets as described in Chuang...” and “those skilled in the art would not be motivated to derive the claimed invention…” (see Appeal Brief pp. 11-12).

Examiner respectfully disagrees. At the time of filing, it was known to encode/decode blocks of video using intra prediction such that different blocks/prediction units (PUs) are encoded/decoded using a chosen intra prediction mode (see, e.g., Chuang ¶3). It was also known that the intra prediction mode chosen for a particular video block/PU may be chosen from a table (or list) of candidate modes (see, e.g., Chuang ¶10). This table/list was known to include, as candidates, both pre-defined modes (e.g., planar, vertical, horizontal, and DC) (see, e.g., Chuang ¶9, Table 3) and the modes of previously coded neighboring blocks/PUs (e.g., the mode used by the PU to the left of or above the current PU) (see, e.g., Chuang Fig. 2, ¶4). These lists/tables could ultimately include large numbers of modes and thus, for efficiency, it was known to identify which candidate modes were most likely to be chosen for the current PU, i.e., “most probable modes” or “MPMs” (see, e.g., Chuang ¶¶4, 10). Other modes in the list/table not deemed MPMs were known to be termed “remaining modes” (see, e.g., Chuang ¶26). 
In its inventive concept, Chuang teaches that these MPMs may be further classified by breaking them into different sets/levels, e.g., first level, second level, etc. to the last level called “remaining” modes (see Chuang Figs. 6-11) and that this classification may be used to identify the chosen mode in signaling. Specifically, Chuang teaches communicating to the decoder the chosen mode by sending flags, e.g., 1st_MPM_flag, that indicates whether the chosen mode is in the first level/set of MPMs (see, e.g. Chuang Fig. 6, step 610). If it is in the first level/set, an index pointing to the particular mode may be encoded (see, e.g. Chuang Fig. 6, step 612). If not, another flag, e.g., 2nd_MPM_flag, is encoded to indicate whether it is equal to a candidate in the second MPM level/set (see, e.g. Chuang Fig. 6, step 620). If the second flag indicates it is in the second level, an index to the particular mode is encoded (see, e.g. Chuang Fig. 6, step 622). If it is not in the first or second MPM levels, a non-MPM remaining mode index is encoded (see, e.g. Chuang Fig. 6, step 630). Chuang’s Figs. 6-11 providing encoding and decoding examples using various numbers of levels. 
The overall scheme throughout Chuang’s Figs. 6-11 of creating different sets/levels of MPMs and checking to determine if a chosen MPM is in those sets/levels using flags is nearly identical to that described by the claims at issue. 
Like Chuang, the claims at issue describe multiple levels of MPM. Specifically the claims at issue recite a first level (of a single “first mode”), a second level (the MPM “list exclusive of 
The difference between Chuang and the current claim set is that the current claim set’s first level is a single mode, i.e., it uses a flag to first check if the current mode is the first mode in the MPM list. As detailed above, Chuang uses a flag to first check if the current mode is in a first level, but Chuang does not specifically recite that its first level may include one single mode. Contrary to Appellant’s contentions, however, Chuang never excludes the idea that its first level may include a single mode or mandates that its first level MUST include multiple modes. Quite the opposite, Chuang specifically leaves the number of MPMs open-ended, stating that the number of MPMs is not to be construed as a limitation to the invention and that any number of MPMs may be used (see Chuang ¶30). 
Chien is simply cited to provide the assurance that the concept of checking a single first MPM, prior to checking other modes, was known. In Chien, in a list of MPMs ordered most probable to least probable, it is first checked to see if the first MPM in the list, i.e., the most probable MPM is the chosen MPM (see Chien ¶¶74, 76). If it is not “most probable”/the first mode, then it states the encoder generates additional syntax to identify the chosen mode. In other words, Chien indicates that it was known that the first level of MPM checked may be a single “first mode” MPM. 
Chuang makes it clear that it is clearly designed to encompass many variations of levels of MPM and numbers of MPMs (Chuang ¶30). One of ordinary skill in the art at the time of filing see citations to Chien and Chuang above). Such a person would also have understood, as evidenced by Chien, that it was known that such first level sets may include a single most probable MPM. Accordingly, to such a person, using only a single most probable first mode as the first level MPM check, as taught by Chien, in the multi-level MPM system of Chuang would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results, and or the simple substitution of one known element for another to obtain predictable results. 
Examiner notes that Appellant makes arguments about a flag “dedicated” to signaling whether the first MPM in the MPM list is selected.  The term “dedicated flag” is found nowhere in the claim language. Rather the only requirement on the flag is that it is a “syntax flag” that “indicates whether an intra prediction mode, for said current block, corresponds to the first mode…”. The terms “indicate” and “correspond” are both broad terms, thus any flag that would provide some indication that the mode for a current block corresponds to a first mode is enough to satisfy the claim language. Clearly, in the system of Chuang/Chien, Chuang’s 1st_MPM_flag satisfies this purpose.  
Appellant also argues that because Chuang uses an index associated with the first level, the first level must contain multiple modes. However, as detailed above, it is Chuang is open ended as to the number of modes. It never states that a single mode is not allowed, nor does it state that multiple modes are required in the first level. It is this in combination with Chien (which teaches that it was known to use a single MPM in the first level) that is the basis of the rejection. Not Chuang itself. Moreover, contrary to Appellant’s arguments, nothing about Chuang’s ability to send an index limits its ability to entertain any particular number of modes. Indices are simply pointers, they may point to one entry in a list of 100 or one entry in a list of 
Finally, Appellant makes several arguments about the type of syntax used in Chien, noting that in one example, Chien uses a 1-bit flag to indicate whether the first MPM is the chosen mode (but that this examples describes 1 MPM) and in another example (with more than one MPM), Chien uses a one-bit codeword rather than a 1-bit flag to indicate whether the first MPM is the chosen mode (see Chien ¶¶74, 76). Examiner agrees, however, Examiner’s rejection did not rely on Chien for a specific type of syntax. Chuang, the main reference already provided a 1-bit flag, namely “1st_MPM_flag”, to check/determine whether the current mode is in the first level. Chien was merely relied on to show that such a first level check may be the check of a single MPM. Accordingly, Appellant’s arguments regarding the type of syntax used by Chien are inapplicable.  
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LINDSAY J UHL/Examiner, Art Unit 2481                  
                                                                                                                                                                                      Conferees:
/WILLIAM C VAUGHN JR/ Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                 
     

                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.